DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s amendments filed on 08/24/2022. Claims 18-19 have been cancelled. Claims 1-17 and 20 are currently pending and have been examined.

Claim Objections
Claims 1-17 and 20 are objected to because of the following informalities:  
Claim 1 recites: 
	receiving, by the risk management server via the GUI, a user selection of a threshold fraud rate associated with a proportion of past merchant transactions known to be fraudulent, high frequency merchants, or high risk merchants; and 
	applying, by the risk management server, the selected one or more fraud rules to the test transaction data to determine a fraud detection rate for the combination of the user selection of fraud parameter risk levels and the threshold fraud rate; 
	displaying, by the risk management server, the fraud detection rate on the GUI, wherein the method is performed using one or more processors.

Examiner believes that the applicant meant to say: 
	receiving, by the risk management server via the GUI, a user selection of a threshold fraud rate associated with a proportion of past merchant transactions known to be fraudulent, high frequency merchants, or high risk merchants; 
	applying, by the risk management server, the selected one or more fraud rules to the test transaction data to determine a fraud detection rate for the combination of the user selection of fraud parameter risk levels and the threshold fraud rate; and
	displaying, by the risk management server, the fraud detection rate on the GUI, wherein the method is performed using one or more processors.

Claim 12 recites: “ensemble machine learning method is random forests”
Examiner believes that the applicant meant to say “the ensemble machine learning method is random forests.”
	Appropriate correction is required and appreciated.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1-10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zovi (WO2018/006060), Dietrich et al (US Pat 10,482,464) “Dietrich” and further in view of Kumar et el  (US2019/0311361) “Kumar”.

Regarding claim 1, Zovi teaches: A computer-implemented method comprising: 
	receiving, at a risk management server (e.g. attestation routine 224), test transaction data (e.g. a portion of the testing) from a transaction data server (e.g. payment object reader 22), the test transaction data including one or more test transaction parameters for a plurality of test transactions; ([00163] Attestation routine 224 may include any suitable instructions for assisting with fraud and tamper detection, including instructions for offloading a portion of the testing from payment object reader 22, providing options for a user interface for controlling operations of payment object reader 22, and communications with a payment server 40 (e.g., a payment processing system 50).
	Examiner notes that the portion of the limitation which recites “the test transaction data including one or more test transaction parameters for a plurality of test transactions”, found in the receiving step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.
	receiving, at the risk management server (e.g. attestation routine 224), fraudulent transaction data from a fraud server, the fraudulent transaction data being a subset of the test transaction data and including one or more transaction parameters for a plurality of known fraudulent transactions; ([00164] Attestation routine 224 may include instructions for merchant device 29 (or an integrated payment terminal 20) to provide an interface to respond to potential fraudulent transactions or tamper attempts. In some embodiments, a display may be generated for the user interface that provides information such as a warning of a tamper attempt, and in some embodiments, options to override the warning and process the transaction. Other user interface information may include instructions for handling of the fraudulent transaction or tamper attempt.
	Examiner notes that the portion of the limitation which recites “the fraudulent transaction data being a subset of the test transaction data and including one or more transaction parameters for a plurality of known fraudulent transactions”, found in the receiving step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  
	identifying one or more fraud transaction parameters using machine learning techniques with a training data set including the test transaction data and the fraudulent transaction data, each of the fraud transaction parameters having a range of fraud parameter values; ([00161 ] The tamper monitoring component 223 includes circuitry and instructions configured to execute the attestation routine 224. As per commands within the attestation routine, the tamper monitoring component 223 detects parameters, either individually or in combination, rise-time signatures, spectral values, signal transients, hardware impairments, channel characteristics, power values, signal strength, identity of the received signals, say in terms of frequency or phase, timing parameters associated with the received signal, and the like, to obtain physical and operational characteristics of the device and the applications running on it.)
	Examiner notes that the portion of the limitation which recites “with a training data set including the test transaction data and the fraudulent transaction data, each of the fraud transaction parameters having a range of fraud parameter values”, found in the identifying step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).
	associating (i.e. how to  respond), by the risk management server (e.g. attestation routine 224), each range of fraud parameter values with a risk level; ([001 64] Attestation routine 224 may include instructions for merchant device 29 (or an integrated payment terminal 20) to provide an interface to respond to potential fraudulent transactions or tamper attempts. In some embodiments, a display may be generated for the user interface that provides information such as a warning of a tamper attempt, and in some embodiments, options to override the warning and process the transaction. Other user interface information may include instructions for handling of the fraudulent transaction or tamper attempt. In some embodiments, user interface information may include an interface for modifying local test criteria, the selection of test criteria to be performed at payment object reader 22, the assignment of different forms of corrective action to different types of fraudulent transactions or tamper attempts, any other suitable user interface information, or any suitable combination thereof.
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that each of the fraud parameter values is given a corresponding risk level and response by the server.

Zovi does not teach the following limitations, however Dietrich teaches:
	displaying, by the risk management server [] one or more fraud rules each relating to at least one or more fraud transaction parameters and one or more risk levels associated with each respective fraud transaction parameter; (Column 11, Lines 50-55: If the ratio of true positives (detection rate for cases, and prevention rate for frauds) exceeds configurable thresholds for lift and incremental volume as compared to the universally derived baseline parameter, then the model does not need tuning.)
	Examiner notes that the portion of the limitation which recites “each relating to at least one or more fraud transaction parameters and one or more risk levels associated with each respective fraud transaction parameter”, found in the displaying step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).

	receiving, by the risk management server [] a user selection of a fraud parameter risk level associated with each of the one or more fraud rules;  (Column 16, Lines 10-15: At 606, a determination is made whether the outlier classifications utilized are valid. If valid (“YES”), at 608, a parameter threshold is selected from one of the outlier classifications utilized. An input to the parameter threshold selected may be adaptive tuning process results 610. The selected parameter threshold is output to a control table for parameter thresholds, at 612.)
	Examiner notes that the portion of the limitation which recites “of a fraud parameter risk level associated with each of the one or more fraud rules”, found in the receiving step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).
	receiving, by the risk management server [], a user selection of a threshold fraud rate associated with a proportion of past merchant transactions known to be fraudulent, high frequency merchants, or high risk merchants; and (Column 4, Lines 60-68: A detection manager 110 may be configured to provide real-time detection of anomalous transactions. The detection manager 110 may also be configured to systematically maximizing the number of fraudulent transactions that would have been detected using the disclosed aspects, while minimizing the false positive alert rate among all transactions at substantially the same time.)
	Examiner notes that the portion of the limitation which recites “associated with a proportion of past merchant transactions known to be fraudulent, high frequency merchants, or high risk merchants”, found in the receiving step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).
	applying, by the risk management server, the selected one or more fraud rules to the test transaction data to determine a fraud detection rate for the combination of the user selection of fraud parameter risk levels and the threshold fraud rate; (Column 11, Lines 50-55: If the ratio of true positives (detection rate for cases, and prevention rate for frauds) exceeds configurable thresholds for lift and incremental volume as compared to the universally derived baseline parameter, then the model does not need tuning. If not, the above is repeated by applying more or less tolerance for the raw outlier detection thresholds until the detection rate and/or total volume falls within acceptable limits.)
	Examiner notes that the portion of the limitation which recites “for the combination of the user selection of fraud parameter risk levels and the threshold fraud rate”, found in the applying step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).
	displaying, by the risk management server, the fraud detection rate [], wherein the method is performed using one or more processors (Column 11, Lines 50-55: If the ratio of true positives (detection rate for cases, and prevention rate for frauds) exceeds configurable thresholds for lift and incremental volume as compared to the universally derived baseline parameter, then the model does not need tuning. If not, the above is repeated by applying more or less tolerance for the raw outlier detection thresholds until the detection rate and/or total volume falls within acceptable limits.)
Neither Zovi nor Dietrich teaches GUI, however, Kumar teaches: 
transmitting, [], a graphical user interface (GUI) to an issuer server; ([0024] Referring to FIG. 2, a system for an account holder interacting with the issuer system 110 via a mobile device 115 is illustrated. For example, the account holder may register or associate his or her card with the application on the mobile device 115, and such association may be conveyed to the issuer server 110. As a result, the issuer server is able to associate the payment card with a mobile device associated with the account holder. The issuer server 110 may thus maintain a database of account information associated with an account, including a verified account holder device associated with the verified account holder, such as device 115. Using device 115, the account holder may be able to monitor his or her account using, for example, a graphical user interface to send and receive API calls to and from the issuer server 110.)
	Examiner notes that although Kumar does note teach that the transmitting of the GUI is originating from the fraud detection device, one of ordinary skill in the art, from reading the reference could understand that the user and the user device are acting as the fraud detection system.	
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the testing and fraud detection of Zovi to include the rate and parameters of Dietrich and the GUI display of Kumar so that accurate and secure communications and information sharing can be conducted between all authorized parties.
	In regards to claims 14 and 20, the method claim of 14 and the method claim of 20 are similar in scope to claim 1 and will therefore be rejected under the same criteria.

Regarding claim 2, Dietrich teaches:  The method of claim 1, wherein 
	the one or more high risk merchants are merchants of the plurality of merchants with a fraud rate that exceeds the threshold fraud rate, wherein the fraud rate is defined as a number of transactions previously determined to be fraudulent per total transactions (Column 17, Lines 4-15: A detection rate, value detection rate, and volume for each of the first threshold and the second threshold are calculated at 814. An input utilized for these calculations may be a current investigative capacity threshold 816. At 818, it is determined to seek changes in the threshold to maximize a detection rate while minimizing volume. Further, at 820, a determination is made whether the optimized threshold causes any change to a customer's threshold. If there is no change (“NO”), at 822, the existing threshold detection is used. If there is a change (“YES”), at 824, adaptive tuning process results are utilized.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the testing and fraud detection of Zovi to include the rate and parameters of Dietrich and the GUI display of Kumar so that accurate and secure communications and information sharing can be conducted between all authorized parties.

Regarding claim 3,  Dietrich teaches: The method of claim 1, wherein 
	the one or more fraud transaction parameters comprise transaction ID, transaction timestamp, merchant category code, transaction type, merchant name, sender account number, transaction amount, transaction date, transaction time, issuing country code, and recipient country code (Column 7, Lines 45-55: The outliers of variance may be utilized to provide a metric for how divergent a transaction parameter is from an expected value for the populations' trend. The outliers of variance may also be utilized to determine how much a characteristic would influence a historical trend if that outlier were included. For example, Cook's D may identify how much a regression line moves if the highest transaction amount is included, or is removed from the analysis.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the testing and fraud detection of Zovi to include the rate and parameters of Dietrich and the GUI display of Kumar so that accurate and secure communications and information sharing can be conducted between all authorized parties.
	In regards to claim 17, method claim 17 is similar in scope to method claim 3 and will be rejected using the same rationale.

Regarding claim 4, Zovi teaches:  The method of claim 1, wherein 
	applying the selected one or more fraud rules to the test transaction data to determine one or more suspected fraudulent transactions the fraud detection rate includes determining a risk level for each transaction ([00129] Although attestation routine 138 may perform any suitable operations when executed by processing unit 120, in some embodiments, fraud tamper instructions may operate monitoring components (e.g., monitoring components 142, 144, 146, and 148), process monitoring signals received from the monitoring components, monitor messages exchanged with a payment device, send request messages to test for fraud or tampering, process response messages received in response to the request messages, identify fraud or tampering based on local test criteria, communicate information that relates to fraud or tampering to a payment server 40 (e.g., payment processing system 50), receive fraud determination messages from a payment server 40 (e.g., payment processing system 50), and take corrective action based on the local test criteria and the fraud determination messages.)

Regarding claim 5, Zovi teaches: The method of claim 4 further comprising identifying each test transaction with a risk level that exceeds the threshold risk level fraud rate as a suspected fraudulent transaction ([00129] Although attestation routine 138 may perform any suitable operations when executed by processing unit 120, in some embodiments, fraud tamper instructions may operate monitoring components (e.g., monitoring components 142, 144, 146, and 148), process monitoring signals received from the monitoring components, monitor messages exchanged with a payment device, send request messages to test for fraud or tampering, process response messages received in response to the request messages, identify fraud or tampering based on local test criteria, communicate information that relates to fraud or tampering to a payment server 40 (e.g., payment processing system 50), receive fraud determination messages from a payment server 40 (e.g., payment processing system 50), and take corrective action based on the local test criteria and the fraud determination messages.)

Regarding claim 6, Zovi teaches: The method of claim 1, wherein 
	applying the selected one or more fraud rules to the test transaction data to determine the fraud detection rate one or more suspected fraudulent transactions includes comparing the one or more test transaction parameters for each of the plurality of test transactions to the one or more fraud transaction parameters ([00129] Although attestation routine 138 may perform any suitable operations when executed by processing unit 120, in some embodiments, fraud tamper instructions may operate monitoring components (e.g., monitoring components 142, 144, 146, and 148), process monitoring signals received from the monitoring components, monitor messages exchanged with a payment device, send request messages to test for fraud or tampering, process response messages received in response to the request messages, identify fraud or tampering based on local test criteria, communicate information that relates to fraud or tampering to a payment server 40 (e.g., payment processing system 50), receive fraud determination messages from a payment server 40 (e.g., payment processing system 50), and take corrective action based on the local test criteria and the fraud determination messages.)
	Examiner notes that the portion of the limitation which recites “includes comparing the one or more test transaction parameters for each of the plurality of test transactions to the one or more fraud transaction parameters”, found in the applying step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).

Regarding claim 7, Zovi teaches: The method of claim 6 further comprising 
	determining a risk level for each of the plurality of test transactions based at least partially on the comparison of the one or more test transaction parameters for each of the plurality of test transactions to the one or more fraud transaction parameters ([00129] Although attestation routine 138 may perform any suitable operations when executed by processing unit 120, in some embodiments, fraud tamper instructions may operate monitoring components (e.g., monitoring components 142, 144, 146, and 148), process monitoring signals received from the monitoring components, monitor messages exchanged with a payment device, send request messages to test for fraud or tampering, process response messages received in response to the request messages, identify fraud or tampering based on local test criteria, communicate information that relates to fraud or tampering to a payment server 40 (e.g., payment processing system 50), receive fraud determination messages from a payment server 40 (e.g., payment processing system 50), and take corrective action based on the local test criteria and the fraud determination messages.)

Regarding claim 8, Zovi teaches: The method of claim 6, wherein 
	applying the selected one or more fraud rules to the test transaction data to determine the one or more suspected fraudulent transactions further comprises comparing a merchant of each of the plurality of test transactions to the one or more high frequency merchants and the one or more high risk merchants ([00129] Although attestation routine 138 may perform any suitable operations when executed by processing unit 120, in some embodiments, fraud tamper instructions may operate monitoring components (e.g., monitoring components 142, 144, 146, and 148), process monitoring signals received from the monitoring components, monitor messages exchanged with a payment device, send request messages to test for fraud or tampering, process response messages received in response to the request messages, identify fraud or tampering based on local test criteria, communicate information that relates to fraud or tampering to a payment server 40 (e.g., payment processing system 50), receive fraud determination messages from a payment server 40 (e.g., payment processing system 50), and take corrective action based on the local test criteria and the fraud determination messages.)
	Examiner notes that the portion of the limitation which recites “further comprises comparing a merchant of each of the plurality of test transactions to the one or more high frequency merchants and the one or more high risk merchants”, found in the applying step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).


Regarding claim 9, Zovi teaches: The method of claim 8 further comprising 
	determining a risk level for each of the plurality of test transactions based at least partially on the comparison of the merchant of each of the plurality of test transactions to the one or more high frequency merchants and the one or more high risk merchants ([00129] Although attestation routine 138 may perform any suitable operations when executed by processing unit 120, in some embodiments, fraud tamper instructions may operate monitoring components (e.g., monitoring components 142, 144, 146, and 148), process monitoring signals received from the monitoring components, monitor messages exchanged with a payment device, send request messages to test for fraud or tampering, process response messages received in response to the request messages, identify fraud or tampering based on local test criteria, communicate information that relates to fraud or tampering to a payment server 40 (e.g., payment processing system 50), receive fraud determination messages from a payment server 40 (e.g., payment processing system 50), and take corrective action based on the local test criteria and the fraud determination messages.)

Regarding claim 10, Kumar teaches: The method of claim 1, wherein 
	the one or more high frequency merchants are merchants of the plurality of merchants that are associated with a number of cross-border transactions in excess of a threshold number of cross- border transactions ([0032] At step 225, the issuer system 110 may determine an authorization level for the transaction. In some embodiments, the system may determine whether an increased authorization level is appropriate for the transaction based on the transaction system location and the account holder device location. In such systems, the issuer system 110 may determine or cause to be determined at step 230 whether a proximity threshold is satisfied based on a comparison of the transaction system location to the account holder device location.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the testing and fraud detection of Zovi to include the rate and parameters of Dietrich and cross border fraud detection of Kumar so that accurate and secure communications and information sharing can be conducted between all authorized parties.

Regarding claim 13, Kumar teaches: The method of claim 1, wherein 
	the transaction data for the plurality of merchants is cross-border transaction data ([0032] At step 225, the issuer system 110 may determine an authorization level for the transaction. In some embodiments, the system may determine whether an increased authorization level is appropriate for the transaction based on the transaction system location and the account holder device location. In such systems, the issuer system 110 may determine or cause to be determined at step 230 whether a proximity threshold is satisfied based on a comparison of the transaction system location to the account holder device location.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the testing and fraud detection of Zovi to include the rate and parameters of Dietrich and cross border fraud detection of Kumar so that accurate and secure communications and information sharing can be conducted between all authorized parties.

Regarding claim 15, Zovi teaches: The method of claim 14, []
	includes one or more high frequency merchants, wherein a high frequency merchant is a merchant associated with a number of transactions in excess of a threshold number of transactions ([00145] In some embodiments, attestation routine 138 may provide instructions to receive fraud determination messages from a payment server 40 (e.g., payment processing system 50). As described herein, a payment server 40 (e.g., payment processing system 50) may utilize the information provided in server request messages to determine whether a fraudulent transaction or tamper attempt is occurring, and may respond with a fraud determination message (e.g., by transmitting the fraud determination message to payment object reader 22 via network 30 and merchant device 29). The attestation routine 138 may cause processing unit 120 of reader chip 100 to extract information from the fraud determination message, such as an indication that a fraudulent transaction or tamper attempt is occurring, information about the type of fraudulent transaction or tamper attempt, and instructions regarding a type of corrective action to perform.)

Regarding claim 16, Kumar teaches: The method of claim 14, wherein
	the fraud rate is based on a rate of cross-border transactions associated with the merchant that are determined to be fraudulent ([0032] At step 225, the issuer system 110 may determine an authorization level for the transaction. In some embodiments, the system may determine whether an increased authorization level is appropriate for the transaction based on the transaction system location and the account holder device location. In such systems, the issuer system 110 may determine or cause to be determined at step 230 whether a proximity threshold is satisfied based on a comparison of the transaction system location to the account holder device location.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the testing and fraud detection of Zovi to include the rate and parameters of Dietrich and cross border fraud detection of Kumar so that accurate and secure communications and information sharing can be conducted between all authorized parties.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zovi (WO2018/006060), Dietrich et al (US Pat 10,482,464) “Dietrich”, Kumar et el  (US2019/0311361) “Kumar” and in further view of Khatri et al (US20160063065) “Khatri”.

Regarding claim 11, neither Zovi, Dietrich, nor Kumar teach the following limitation, however, Khatri teaches: The method of claim 1, wherein 
	the fraud transaction parameters are determined using an ensemble machine learning method ([0044] A number of fraud prevention applications 226 implement fraud detection and prevention mechanisms to reduce the occurrence of fraud within the networked system 102. [0105] A random forest classifier technique is an ensemble machine learning technique for classification that includes the construction of a plurality of decision trees at training time.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the testing and fraud detection of Zovi to include the rate and parameters of Dietrich and cross border fraud detection and GUI of Kumar with the machine learning style of Khatri so that accurate and secure communications and information sharing can be conducted between all authorized parties.

Regarding claim 12, neither Zovi, Dietrich, nor Kumar teach the following limitation, however, Khatri teaches:  The method of claim 11, wherein 
	ensemble machine learning method is random forests ([0044] A number of fraud prevention applications 226 implement fraud detection and prevention mechanisms to reduce the occurrence of fraud within the networked system 102. [0105] A random forest classifier technique is an ensemble machine learning technique for classification that includes the construction of a plurality of decision trees at training time.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the testing and fraud detection of Zovi to include the rate and parameters of Dietrich and cross border fraud detection and GUI of Kumar with the machine learning style of Khatri so that accurate and secure communications and information sharing can be conducted between all authorized parties.
Response to Arguments
Applicant argues on page 12 of the response that the Examiner has not correctly applied
the 2019 PEG guidance concerning eligibility.
	Examiner finds the applicants arguments and amendments persuasive and has removed the 35 U.S.C. 101 rejection concerning eligibility.

Applicant argues on pages 22-26 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner has searched the prior art and has found prior art that more closely aligns with the instant application. The applicant’s arguments are moot as new grounds of rejection have been presented. The Examiner has reconsidered the prior art based on amendments to the claims, and has identified references that read on the newly amended claims. Because applicant’s remarks do not address the newly cited portions of the references, they are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685